[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT  OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          MAR 17, 2009
                                     No. 07-15837
                                                                        THOMAS K. KAHN
                               ________________________
                                                                            CLERK

                          D. C. Docket No. 07-60123-CR-KAM

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellee,

                                            versus

ERIK REDEEMER,

                                                                      Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (March 17, 2009)

Before BARKETT and FAY, Circuit Judges, and TRAGER,* District Judge.

PER CURIAM:


       *
         Honorable David G. Trager, United States District Judge for the Eastern District of New
York, sitting by designation.
      At the oral argument session, Erik Redeemer, through counsel, stipulated

that he has abandoned and waived any argument regarding whether there was

sufficient evidence for a reasonable factfinder to conclude that he either actually or

constructively possessed a firearm as a convicted felon in violation of 18 U.S.C. §

922(g). Accordingly, his conviction is affirmed.

      As to sentencing, the government concedes that the crime of carrying a

concealed weapon is not a “violent felony” for purposes of the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Thus, the only remaining issue is

whether Redeemer’s felony conviction for a violation of Tennessee’s escape

statute, T.C.A. § 39-16-605 (1993), qualifies as a “violent felony” for purposes of

the ACCA. The parties have stipulated that in order to address this issue it is

appropriate to remand this case to the district court for further fact finding

regarding the circumstances of Redeemer’s escape conviction, in light of

Chambers v. United States, — U.S. —, 129 S. Ct. 687 (2009). Accordingly, we

vacate Redeemer’s sentence and remand for further proceedings.

      AFFIRMED in part; VACATED and REMANDED in part.




                                           2